Citation Nr: 0915328	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  94-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of a 
contusion-type injury of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

When this case most recently was before the Board in February 
2005, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In its May 1998 remand, the Board noted that the medical 
evidence of record established the presence of degenerative 
changes of the Veteran's thoracic spine.  The Board 
instructed the RO to obtain a medical nexus opinion 
addressing whether those degenerative changes were 
etiologically related to service or to the Veteran's service-
connected thoracic spine disability.  The Board also 
instructed the RO to adjudicate the issue of entitlement to 
service connection for degenerative changes of the thoracic 
spine.

The Veteran was afforded VA examinations in October 1998, 
September 2000, and December 2002, but no medical opinion 
responsive to the Board's remand instructions was obtained.  
When the case was returned to the Board in March 2003, the 
Board again remanded it and instructed the RO to obtain a 
medical nexus opinion.  The Board also again instructed the 
RO to adjudicate the issue of entitlement to service 
connection for degenerative changes of the thoracic spine.  
Although the Veteran subsequently was afforded several VA 
examinations and several medical nexus opinions were 
obtained, the issue of entitlement to service connection for 
degenerative changes of the thoracic spine has not been 
adjudicated.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should adjudicate 
the Veteran's claim for service 
connection for degenerative changes of 
the thoracic spine and assign an 
effective date if service connection is 
granted.  The Veteran should be 
informed of his appellate rights with 
respect to these determinations.

2.  The RO or the AMC should also 
undertake any additional development it 
determines to be indicated.  

3.  If appropriate, the RO or the AMC 
should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

